DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/784,222 filed on 2/6/2020 is presented for examination by the Examiner. Claims 1-40 are currently pending in the present application.
Drawings
The Applicant's drawings filed on 2/6/2020 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 4/8/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claims 1, 29 and 34 which are method claims, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0078] and Figure 11 in the Applicant’s instant disclosure. Therefore, the methods of claims 1-28, 29-33 and 34-38 are statutory under the 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 29, 34 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 29, 34 and 39; the claims recite the feature of using “text” of data privacy policy to determine, identify or generate the “multidimensional coordinate”, wherein the “text” renders the claims indefinite. The claims provide no guidance as what is the purpose in the “text” being used/utilized to determine, identify or generate the “multidimensional coordinate”? Clarification and correction are respectfully required.
	
	As per claims 1, 29, 34 and 39; the claims recite the phrase “multidimensional coordinate” which renders the claims indefinite because it is unclear as what is the “multidimensional coordinate” defined or referred to? Clarification and correction are respectfully required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-12 and 15-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US No. 2020/0349280 A1).

	As per claim 1, Cook discloses A method for enabling website access comprising:
	detecting an attempt to access a particular website by a computing device via a network, the particular website comprising at least one webpage; as (see e.g., ¶¶ 0021, 0025 and 0055; and Fig. 1: as device 104 accesses website 108).
	accessing a particular data privacy policy for the particular website; as (see e.g., ¶ 0020: as “a privacy policy analysis system that may be configured to determine a privacy policy score for a particular application or a particular website and to provide the privacy policy score to a device. As used herein, the term ‘privacy policy’ refers to a statement that discloses how an entity collects, uses, discloses and manages collected data”).
	determining scores of the particular data privacy policy based on text of the particular data privacy policy; as (see e.g., ¶ 0020: as “A ‘privacy policy score’ may be a numeric score, a letter grade, or other indicator that may be assigned to a particular website or application based on a semantic analysis of the text of the privacy policy”).
	determining a particular multidimensional coordinate based on the scores of the particular data privacy policy; as (see e.g., ¶ 0022: as “ In some embodiments, the privacy policy score may be presented as a number within an explicit range (e.g., 0, . . . , 100) or a grade, such as a letter grade (e.g., A+, A, A−, B+, B, B−, . . . , D−, F). Thus, the privacy policy score may provide a visual indicator that allows consumers to quickly assess privacy risks associated with a particular website or application”).
	displaying via the computing device a map comprising the particular multidimensional coordinate; as (see e.g., ¶ 0022: as “The device 104 may be configured to display the privacy policy score on a display, such as within an Internet browser window”, and “Thus, the privacy policy score may provide a visual indicator that allows consumers to quickly assess privacy risks associated with a particular website or application”).
	receiving an instruction from a user via the computing device to enable accessing of the particular website; and as (see e.g., ¶ 0036: as “the user may click on the score or within a window, popup, or other element configured to display the score. By clicking or otherwise selecting the score, the user may be provided an explanation, providing further insight into the basis for the score so that the user may quickly make an informed decision about whether to continue to view the website”)
	enabling the accessing of the particular website by the computing device in response to the instruction from the user, as (see e.g., ¶¶ 0026, 0058 – 0060 and 0078: as accessing to the website is enabled according to the user-defined threshold).
	As per claim 2, Cook discloses The method of claim 1, further comprising:
	accessing a plurality of data privacy policies of a plurality of websites via the network; as (see e.g., ¶ 0030: as “the PPAS 102 may retrieve privacy policies (i.e., the text of the privacy policies) from websites automatically using an Internet bot, also known as web robot, which is a software application that runs automated tasks over the Internet”).
	determining scores of the plurality of data privacy policies based on text of the plurality of data privacy policies; as (see e.g., ¶ 0030: as “Such bots may fetch privacy policy text and the associated uniform resource locator (URL) data from various websites and may provide the fetched data to the PPAS 102. In some embodiments, a browser plugin on a user's computer may transmit a URL to the PPAS 102, and the PPAS 102 may retrieve a privacy policy associated with the URL in response to receiving the URL. In some embodiments, a user may request a privacy policy score for a website by visiting a privacy policy score web page, which may send the requested URL to the PPAS 102, and the PPAS 102 may retrieve the privacy policy in response to the request”).
	determining a plurality of multidimensional coordinates based on the scores of the plurality of data privacy policies, each of the plurality of multidimensional coordinates corresponding to one of the plurality of websites; and as (see e.g., ¶ 0030: as “Such bots may fetch privacy policy text and the associated uniform resource locator (URL) data from various websites and may provide the fetched data to the PPAS 102. In some embodiments, a browser plugin on a user's computer may transmit a URL to the PPAS 102, and the PPAS 102 may retrieve a privacy policy associated with the URL in response to receiving the URL. In some embodiments, a user may request a privacy policy score for a website by visiting a privacy policy score web page, which may send the requested URL to the PPAS 102, and the PPAS 102 may retrieve the privacy policy in response to the request”).
	generating and displaying the map further comprising the plurality of multidimensional coordinates, as (see e.g., ¶ 0025: as “the PPAS 102 may operate as a proxy server for the device 104, such that the browser application accesses websites via the PPAS 102. In such an example, the PPAS 102 may intercept URL data, determine the privacy policy score for the URL, and may return the website data corresponding to the URL data and the privacy policy score to the device”); and (see e.g., ¶ 0076: as “the system may provide privacy policy scores for websites and application”).
	
	As per claim 3, Cook discloses The method of claim 2, further comprising:
	analyzing text of the plurality of data privacy policies to identify a plurality of topics comprising at least one of data sharing permissions, data collection permissions, or data requirements; as (see e.g., ¶¶ 0032, 0041 and 0046).
	analyzing text of the particular data privacy policy to identify the plurality of topics; as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the scores of the plurality of data privacy policies as a plurality of multidimensional vectors corresponding to the plurality of topics; as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the scores of the particular data privacy policy as particular multidimensional vectors corresponding to the plurality of topics; as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the plurality of multidimensional coordinates based on the plurality of multidimensional vectors; and as (see e.g., ¶¶ 0025 and 0030).
	determining the particular multidimensional coordinate based on the particular multidimensional vectors, as (see e.g., ¶¶ 0025 and 0030).

	As per claim 8, Cook discloses The method of claim 2, further comprising:
	analyzing text of the plurality of data privacy policies to identify a plurality of sections of the plurality of data privacy policies; as (see e.g., ¶¶ 0032, 0041 and 0046).
	analyzing text of the particular data privacy policy to identify particular sections of the particular data privacy policy; as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the scores of the plurality of data privacy policies as a plurality of multidimensional vectors corresponding to the plurality of sections; as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the scores of the particular data privacy policy as particular multidimensional vectors corresponding to the particular sections; as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the plurality of multidimensional coordinates based on the plurality of multidimensional vectors; and as (see e.g., ¶¶ 0025 and 0030).
	determining the particular multidimensional coordinate based on the particular multidimensional vectors, as (see e.g., ¶¶ 0025 and 0030).

	As per claim 10, Cook discloses The method of claim 2, further comprising:
	analyzing text of the plurality of data privacy policies to identify a plurality of sections of the plurality of data privacy policies; and as (see e.g., ¶¶ 0032, 0041 and 0046).
	analyzing text of the particular data privacy policy to identify particular sections of the particular data privacy policy; as (see e.g., ¶¶ 0032, 0041 and 0046).
	wherein determining the scores of the plurality of data privacy policies comprises determining a certain score for each of the plurality of sections of the plurality of data privacy policies; and as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the scores of the particular data privacy policy comprises determining a particular score for each of the particular sections of the particular data privacy policy, as (see e.g., ¶¶ 0032, 0041 and 0046).

	As per claim 11, Cook discloses The method of claim 10, the identifying of the plurality of sections of the plurality of data privacy policies comprising identifying topics comprising at least one of data sharing permissions, data collection permissions, or data requirements, as (see e.g., ¶¶ 0032, 0041 and 0046).

	As per claim 12, Cook discloses The method of claim 10, the identifying of the plurality of sections of the plurality of data privacy policies comprising identifying classes of data comprising at least one of user name, user address, or user location, as (see e.g., ¶¶ 0032, 0041, 0046 and 0049).

	As per claim 15, Cook discloses The method of claim 1, further comprising:
	detecting a plurality of websites visited via the computing device; as (see e.g., ¶¶ 0021, 0025 and 0055; and Fig. 1)
	accessing a plurality of data privacy policies of the plurality of websites via the network; as (see e.g., ¶ 0020).
	determining scores of the plurality of data privacy policies based on text of the plurality of data privacy policies; as (see e.g., ¶ 0020).
	determining a plurality of multidimensional coordinates based on the scores of the plurality of data privacy policies, each of the plurality of multidimensional coordinates corresponding to one of the plurality of websites; and as (see e.g., ¶ 0022).
	generating and displaying the map further comprising the plurality of multidimensional coordinates, as (see e.g., ¶ 0022).

	As per claim 16, Cook discloses The method of claim 1, further comprising:
	detecting a plurality of websites on which the user has an account and has confirmed acceptance to a plurality of data privacy policies of the plurality of websites; as (see e.g., ¶¶ 0021, 0025 and 0055; and Fig. 1).
	accessing the plurality of data privacy policies of the plurality of websites via the network; as (see e.g., ¶ 0020).
	determining scores of the plurality of data privacy policies based on text of the plurality of data privacy policies; as (see e.g., ¶ 0020).
	determining a plurality of multidimensional coordinates based on the scores of the plurality of data privacy policies, each of the plurality of multidimensional coordinates corresponding to one of the plurality of websites; and as (see e.g., ¶ 0022).
	generating and displaying the map further comprising the plurality of multidimensional coordinates, as (see e.g., ¶ 0022).

	As per claim 17, Cook discloses The method of claim 1, the detecting the attempt to access the particular website comprising detecting a particular webpage of the particular website loaded by a web browser executed by the computing device, as (see e.g., ¶¶ 0021, 0025 and 0055; and Fig. 1).

	As per claim 18, Cook discloses The method of claim 1, the detecting the attempt to access the particular website comprising detecting a Uniform Resource Locator (“URL”) of a particular webpage of the particular website which is input to a web browser executed by the computing device, as (see e.g., ¶¶ 0021, 0025 and 0055; and Fig. 1).

	As per claim 19, Cook discloses The method of claim 1, further comprising:
	searching a particular webpage loaded by a web browser executed by the computing device based on data received via the network; and as (see e.g., ¶¶ 0021, 0025 and 0055; and Fig. 1).
	detecting a link to the particular data privacy policy in the particular webpage loaded by the web browser to access the particular data privacy policy, as (see e.g., ¶ 0020).

	As per claim 20, Cook discloses The method of claim 1, the accessing the particular data privacy policy comprising downloading the particular data privacy policy to the computing device, as (see e.g., ¶ 0042).

	As per claim 21, Cook discloses The method of claim 1, further comprising:
	detecting the attempt to access the particular website via a plugin in a web browser executed by the computing device; as (see e.g., ¶¶ 0021, 0025 and 0055 – 0057 ; and Fig. 1).
	downloading the particular data privacy policy to the computing device via the plugin, determining the particular multidimensional coordinate based on the scores of the particular data privacy policy via the plugin; and as (see e.g., ¶¶ 0021, 0025, 0042 and 0055 – 0057 ; and Fig. 1).
	displaying via the computing device the map comprising the particular multidimensional coordinate via the web browser, as (see e.g., ¶¶ 0022 and 0055 – 0057).

	As per claim 22, Cook discloses The method of claim 1, further comprising:
	analyzing text of the particular data privacy policy to identify a plurality of topics comprising at least one of data sharing permissions, data collection permissions, or data requirements of the particular website; as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the scores of the particular data privacy policy as particular multidimensional vectors corresponding to the plurality of topics, wherein each of the plurality of topics corresponds to a dimension; and as (see e.g., ¶¶ 0032, 0041 and 0046).
	determining the particular multidimensional coordinate based on the particular multidimensional vectors, as (see e.g., ¶¶ 0032, 0041 and 0046).

	As per claim 23, Cook discloses The method of claim 1, further comprising:
	receiving from the user indications of importance of a plurality of topics, the plurality of topics comprising at least one of data sharing permissions, data collection permissions, or data requirements; as (see e.g., ¶ 0036).
	analyzing text of the particular data privacy policy to identify the plurality of topics; and as (see e.g., ¶¶ 0032, 0041 and 0046)
	weighting the scores of the particular data privacy policy based on the identified plurality of topics and the indications of importance of the plurality of topics from the user, as (see e.g., ¶¶ 0026, 0058 – 0060 and 0078).

	As per claim 24, Cook discloses The method of claim 1, further comprising:
	analyzing text of the particular data privacy policy to identify classes of data comprising at least one of user name, user address, or user location; and , as (see e.g., ¶¶ 0032, 0041, 0046 and 0049).
	weighting the scores of the particular data privacy policy based on the identified classes of data, as (see e.g., ¶ 0020).

	As per claim 25, Cook discloses The method of claim 1, further comprising:
	analyzing text of the particular data privacy policy to identify particular sections of the particular data privacy policy, the identifying of the particular sections of the particular data privacy policy comprising identifying topics comprising at least one of data sharing permissions, data collection permissions, or data requirements; as (see e.g., ¶¶ 0032, 0041 and 0046).
	receiving a request from the user to access the particular data privacy policy; as (see e.g., ¶ 0030).
	displaying via the computing device the particular data privacy policy and indications of the particular sections of the particular data privacy policy responsive to the request from the user to access the particular data privacy policy; as (see e.g., ¶ 0022).
	querying the user for permission to access the particular website; and as (see e.g., ¶¶ 0026, 0058 – 0060 and 0078).
	receiving the instruction from the user via the computing device to enable the accessing of the particular website responsive to the querying of the user for permission to access the particular website, as (see e.g., ¶¶ 0026, 0058 – 0060 and 0078).

	As per claim 26, Cook discloses The method of claim 25, wherein determining the scores of the particular data privacy policy comprises determining scores of the particular sections of the particular data privacy policy, the method further comprising displaying the scores of the particular sections of the particular data privacy policy, as (see e.g., ¶ 0022).

	As per claim 27, Cook discloses The method of claim 1, the enabling the accessing of the particular website comprising at least one of enabling downloading via the network Hypertext Markup Language (“HTML”) code of a particular webpage of the particular website or enabling loading of the particular webpage of the particular website in a web browser executed by the computing device, as (see e.g., ¶¶ 0021, 0025, 0042 and 0055 – 0057 ; and Fig. 1).

	As per claim 28, Cook discloses The method of claim 1, further comprising: providing via the computing device a query asking whether the user permits access to the particular website; and as (see e.g., ¶¶ 0022 and 0036).
	receiving the instruction from the user via the computing device in response to the query, as (see e.g., ¶¶ 0026, 0058 – 0060 and 0078).

	As per claims 29, 34 and 38-40, the claims are rejected under the same premise as claim 1.

	As per claim 30, the claim is rejected under the same premise as claim 2.

	As per claim 31, the claim is rejected under the same premise as claim 17.

	As per claim 32, the claim is rejected under the same premise as claim 19.

	As per claim 33, the claim is rejected under the same premise as claim 20.

	As per claim 35, the claim is rejected under the same premise as claim 15.

	As per claim 36, the claim is rejected under the same premise as claim 23.

	As per claim 37, the claim is rejected under the same premise as claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, and further in view of CN-112068844-A (Hereinafter “Fan et al.” as attached FOR file).
	
	As per claim 4, Cook discloses The method of claim 3, further comprising:
	determining cosine similarities of the scores of the plurality of data privacy policies and the scores of the particular data privacy policy along different dimensions; and as (Cook, see e.g., ¶¶ 0032, 0041 and 0046: as determining scores of data privacy policies on different dimensions but not explicitly discloses the technique of using the cosine similarities).
	determining the plurality of multidimensional coordinates and the particular multidimensional coordinate further based on the cosine similarities, as (Cook, see e.g., ¶¶ 0032, 0041 and 0046: determining website(s) based on scores of data privacy policies but not explicitly discloses the technique of using the cosine similarities).
	However, Fan et al. discloses the technique of using cosine similarity calculation to obtain the similarity between two phrases of data attributes in the privacy policy (Fan et al., see e.g., p. 2 lines 46-49).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the privacy protection policy technique as taught by Fan et al. into the privacy policy rating system of Cook with a reasonable expectation of success. The motivation for incorporating the privacy protection policy technique of Fan et al. into the privacy policy rating system of Cook would be to determine whether the software has the inconsistent with the use right, improving the safety guarantee of the user when using the mobile application (Fan et al., Abstract).

	As per claim 9, Cook discloses The method of claim 8, further comprising:
	determining along different dimensions cosine similarities of the scores of the plurality of data privacy policies and the scores of the particular data privacy policy; and as (Cook, see e.g., ¶¶ 0032, 0041 and 0046: as determining scores of data privacy policies on different dimensions but not explicitly discloses the technique of using the cosine similarities).
	determining the plurality of multidimensional coordinates and the particular multidimensional coordinate further based on the cosine similarities, as (Cook, see e.g., ¶¶ 0032, 0041 and 0046: determining website(s) based on scores of data privacy policies but not explicitly discloses the technique of using the cosine similarities).
	However, Fan et al. discloses the technique of using cosine similarity calculation to obtain the similarity between two phrases of data attributes in the privacy policy (Fan et al., see e.g., p. 2 lines 46-49).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the privacy protection policy technique as taught by Fan et al. into the privacy policy rating system of Cook with a reasonable expectation of success. The motivation for incorporating the privacy protection policy technique of Fan et al. into the privacy policy rating system of Cook would be to determine whether the software has the inconsistent with the use right, improving the safety guarantee of the user when using the mobile application (Fan et al., Abstract).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, and further in view of Briody et al. (US No. 2022/0188519 A1).

	As per claim 5, Cook discloses The method of claim 3, further comprising applying a long short-term memory recurrent neural network (“LSTM RNN”) classifier to the plurality of data privacy policies to identify the plurality of topics, the LSTM RNN trained on a data privacy policy corpus, as (see e.g., ¶¶ 0032, 0041 and 0046: as determining scores of data privacy policies on different dimensions but not explicitly discloses the technique of using the long short-term memory recurrent neural network as classifier or identifier).
	However, Briody et al. discloses the technique of using the long short-term memory recurrent neural network to “identify and/or classify entity types of one or more entities and corresponding text portions of a corpus of text/documents and the like” (Briody et al., see e.g., ¶ 0076).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the entity recognition system as taught by Briody et al. into the privacy policy rating system of Cook with a reasonable expectation of success. The motivation for incorporating the entity recognition system of Briody et al. into the privacy policy rating system of Cook would be to perform entity type identification for named entity recognition systems when identifying entities from large scale datasets such as a corpus of text (Briody et al., ¶ 0001).

	As per claim 14, Cook discloses The method of claim 1, further comprising applying an LSTM RNN classifier to the particular data privacy policy to determine the scores of the particular data privacy policy, as (see e.g., ¶¶ 0032, 0041 and 0046: as determining scores of data privacy policies on different dimensions but not explicitly discloses the technique of using the long short-term memory recurrent neural network as classifier or identifier).
	However, Briody et al. discloses the technique of using the long short-term memory recurrent neural network to “identify and/or classify entity types of one or more entities and corresponding text portions of a corpus of text/documents and the like” (Briody et al., see e.g., ¶ 0076).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the entity recognition system as taught by Briody et al. into the privacy policy rating system of Cook with a reasonable expectation of success. The motivation for incorporating the entity recognition system of Briody et al. into the privacy policy rating system of Cook would be to perform entity type identification for named entity recognition systems when identifying entities from large scale datasets such as a corpus of text (Briody et al., ¶ 0001).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, and further in view of Critchlow (US No. 2002/0152246 A1).

	As per claim 6, Cook discloses The method of claim 3, further comprising applying a decision tree classifier to the plurality of data privacy policies to identify the plurality of topics, as (see e.g., ¶¶ 0032, 0041 and 0046: as determining scores of data privacy policies on different dimensions but not explicitly discloses the technique of using the decision tree as classifier or identifier).
	However, Critchlow discloses the technique of using the decision tree to “determine which underlying reading should be chosen for each kanji in a word” (Critchlow, see e.g., ¶ 0028).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the reading predictions system as taught by Critchlow into the privacy policy rating system of Cook with a reasonable expectation of success. The motivation for incorporating the reading predictions system of Critchlow into the privacy policy rating system of Cook would be to provide reading predictions (Critchlow, ¶ 0044).

	As per claim 7, Cook discloses The method of claim 2, further comprising applying a decision tree classifier to text of the plurality of data privacy policies to determine the scores of the plurality of data privacy policies, as (Cook, see e.g., ¶¶ 0032, 0041 and 0046: as determining scores of data privacy policies on different dimensions but not explicitly discloses the technique of using the decision tree).
	However, Critchlow discloses the technique of using the decision tree to “determine which underlying reading should be chosen for each kanji in a word” (Critchlow, see e.g., ¶ 0028).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the reading predictions system as taught by Critchlow into the privacy policy rating system of Cook with a reasonable expectation of success. The motivation for incorporating the reading predictions system of Critchlow into the privacy policy rating system of Cook would be to provide reading predictions (Critchlow, ¶ 0044).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cook, and further in view of CN-110532451-A (Hereinafter “Wu” as attached FOR file).

	As per claim 13, Cook and Wu disclose The method of claim 2, further comprising:
	determining at least one of word counts, n-gram counts, or summary vectors of the plurality of data privacy policies; as (Wu, see e.g., p.2 lines 25-42).
	determining at least one of word counts, n-gram counts, or summary vectors of the particular data privacy policy; as (Wu, see e.g., p.2 lines 25-42).
	determining a similarity of the at least one of the word counts, the n-gram counts, or the summary vectors of the plurality of data privacy policies and the at least one of the word counts, the n-gram counts, or the summary vectors of the particular data privacy policy; and as (Wu, see e.g., p.2 lines 25-42).
	generating and displaying the map further based on the similarity, as (Cook, see e.g., ¶ 0022: as “The device 104 may be configured to display the privacy policy score on a display, such as within an Internet browser window”, and “Thus, the privacy policy score may provide a visual indicator that allows consumers to quickly assess privacy risks associated with a particular website or application”).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the policy text retrieval system as taught by Wu into the privacy policy rating system of Cook with a reasonable expectation of success. The motivation for incorporating the policy text retrieval system of Wu into the privacy policy rating system of Cook would be to achieve the technical effect of improving search result relevance to the search term (Wu, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/27/2022